AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                v.                                          (For Offenses Committed On or After November I, 1987)


                      JOSE LUIS FLORES-MONTES                               Case Number: 19CR0959-KSC

                                                                            FEDERAL DEFENDERS
                                                                            Defendant'sAttorney


REGISTRATION NO. 73973298
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of the Superseding Information

 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                            Count Number(s)
18:3                            ACCESSORY AFTER THE FACT (Misdemeanor)                                       1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 ~   Count(s) UNDERLYING INFORMATION                                         dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 30DAYS
 ~ Assessment: $10 WAIVED
 ~ Fine: WAIVED
 ~ Defendant to Self-Surrender to the United States Marshal by 12:00 PM on 6117119.



     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          5/16/2019




                                                                          UNITED STATES MAGISTRATE JUDGE
